Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bytnar (US 20160093154) in view of Anderson (US 20140200065)
In claims 1, 9, and 17, Bytnar discloses
Receiving, by the EGM (EGM is “wagering game machine”, figure 15 #550), account login information (figure 15 #1501, 1502.  See further #1507 #1508, #5150, #1512, paragraph 86.  The mobile device provides card #, operator address, and player pin, which then causes login information to be sent via the server.  Account transfer request and amount is also made at 1514, 1516, 1517, 1518, and 1520) from a mobile device (figure 15 #540, the prior art “wearable” #531 is further interpreted as part of the instant application’s “mobile device”.) over a communication network (paragraph 75 “communicate information to a casino server 450 via a wireless access point 480 and a communications network 422”.  There are a variety of different embodiments of the communication network between the wearable, mobile device, gaming server, and wagering game machine.)
Creating, by the EGM, an account login session using the account login information from the mobile device and (paragraph 86, “performs a login process for the player account associated with the loyalty program”.  The game using the players account information, and transferring of funds initiates an “account login session”)
Determining, at the EGM and during the account login session, that a player has provided valid login credentials via a login screen presented by the mobile device (paragraph 86 “at stage 1505, the gaming server 550 requests the player PIN from the mobile device 540.  In some embodiments at stage 1506, the mobile device can obtain player input via the wearable 531.  For example, the wearable 531 can present a request for the player to enter their PIN via a user input with the wearable ”.  See further figure 15 #1506 “get player pin” and 1508 “player pin validated”  the request presented to the player would be the “login screen presented by the mobile device”)
Automatically transferring, in response to determining that the player has provided valid login credentials via the login screen presented by the mobile device, the player from the login screen to an account home screen that enables the player to complete functions associated with a player account of the player (paragraph86, figure 15 #1514 #1516, immediately after receipt of the PIN as described above, “at stage 1510, the wagering game machine 560 then requests player account information […]from the gaming server 550, which the gaming server provides at stage 1512.  […] at stage 1514, after the wagering game machine 560 receives the player account information, the wagering game machine 560 requests a transfer of funds from a player account to fund a gaming session on the wagering game machine 560.  At stage 1516, the gaming server 550 receives the request to transfer funds and requests the mobile device 540 to verify a specific amount.  In some embodiments at stage 1517, the wearable 531 presents the request and/or detects player input (e.g., a player indicates via the wearable 531, an amount to transfer, which the wearable 531 communicates via the VLC).  This would be the “home screen that enables the player to complete functions associated with a player account”.  It is noted by examiner that the only requirement of such a “home screen” is that it “enables the player to complete functions associated with a player account”.  As such under the broadest reasonable interpretation, this home screen is taught by the prior art screen allows for the player to select an amount of funds to transfer to the machine.)
Identifying a game application that is currently being served by the EGM, wherein the game application corresponds to a game that is playable by the player at the EGM (paragraph 86, the “primary gaming content of a wagering game machine” is the current game application.)
Launching, in response to identifying the game application currently being served by the EGM, a selected mobile gaming application for game play on the mobile device, (Paragraph 86 describes the wearable having “secondary gaming content independent of primary gaming content of a wagering machine” This allows for use of the selected bonus game in response to an event, see paragraph 147, figure 11.  This is in response to the login as provided above, as the login occurs before play of the session, thus all of the gameplay is in response to the login)
In claim 9, Bytnar further discloses a display (paragraph 34 “the wagering game machine 260 can present (e.g., via the display of the wagering game machine 260…”), a communication module (figure 13 #1358, #1360, paragraph 166-168), a memory device (paragraph 166, figure 13 #1344), and a processor (paragraph 166, figure 13 #1342), and provide to the mobile device and in response to the query an identification of a game most recently served by the EGM, wherein the game most recently served by the EGM is considered a current game (paragraph 34-37 discloses the gaming machine and the wearable communicating, and the wearable providing information related to the game most recently served, such as “accompanying gameplay information”.  Further examples are provided in paragraphs 38-52, this is in response to the player query to initiate a game session as per figure 15 #1503) and wherein the current game is launched as a selected mobile gaming application for gameplay on both the mobile device and the EGM (Paragraph 86 describes the wearable having “secondary gaming content independent of primary gaming content of a wagering machine” This means that the game’s gameplay is launched on both devices)
In claims 1, 9, and 17 Bytnar fails to disclose after launching the selected mobile gaming application on the mobile device, all functions of the game application available to the player on the EGM are available to the player on the mobile device through the selected mobile gaming application.  However, Anderson discloses after launching the selected mobile gaming application on the mobile device, all functions of the game application available to the player on the EGM are available to the player on the mobile device through the selected mobile gaming application (figure 8, paragraph 34, the entirety of the display of the wagering game machine including the buttons are presented,  and the player may select items on the mobile device as if they were selecting items on the wagering game machine display).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bytnar with Anderson in order to increase functionality of the mobile device to improve player convenience.
In claims 2 and 11, Bytnar discloses launching the selected mobile gaming application comprises automatically transferring a display of the mobile device from providing the account home screen  to providing the selected mobile application, or automatically switching from the selected mobile gaming application to an alternative selected mobile gaming application (paragraph 49 discloses the preferred game being automatically selected and loaded, with said selection and loading also selecting and loading information at the wearable as per paragraphs 34-37.)
In claim 3, Bytnar discloses performing one of automatically switching, by the mobile device, operation of a gaming host application to the selected mobile gaming application, (It is noted by examiner that this limitation invokes a Markush group, thus only one of the three steps are required to be taught by the prior art, however the prior art appears to teach each of the three steps.  Examiner notes that “a gaming host application” has no structure as to what the application entails, nor does “a selected indicator”.  However, paragraphs 17-18 of the instant application describes a “gaming host application” to be an application which performs management or account functions within the gaming host application.  Thus, this step would require login information to a particular EGM which would then launch the mobile gaming application.  This is taught by Bytnar figure 15.  It is noted by examiner that the “host application” is the login application, which resides on both the mobile device as well as the EGM.  See instant application figure 4.) Switching operation on the mobile device, between the selected mobile gaming application and a gaming host application according to a selected indicator (This switching operation has no structure to define what is occurring, however this is described in the flowchart of figure 5 of the instant application, as per paragraph 10 of the instant application.  This step essentially is performing login function, and in response to performing this login function, switching to an application of the game.  This is taught by Bytnar figure 15, as in response to the login process, the game is started.  This would cause, for example the wearable to present an extra game element such as an extra reel, see Bytnar paragraph 34), and automatically switching by one of the EGM and the mobile device, operation of the selected mobile gaming application to an alternative selected mobile gaming application     (Paragraph 18 of the instant application discloses the “alternative selected mobile gaming application” to be a game within the selected mobile gaming application. However, the broadest reasonable interpretation of this limitation may be any sort of secondary application related to a game, as no structure is provided with respect to what this application entails.  Bytnar Paragraph 86 describes “communicate with a secondary content controller configured to provide secondary gaming content independent of primary gaming content”.  Paragraph 84 discloses “automatically connect to a secondary gaming system”.  Thus, the alternative gaming content to be taught by the “secondary gaming content” of the prior art.)
In claims 5 and 13, Bytnar discloses transmitting from the gaming host application (EGM) to the selected mobile gaming application on the mobile device, identity information of the player along with player loyalty account information (Paragraph 78 “the casino system can assign each wearable a unique identifier for use in the casino.  In some embodiments, the unique identifier can be tied to a player account for the particular casino”.  The “unique identifier” is “identity information of a user”, this is transmitted from the casino system which would host the gaming host application to the selected mobile gaming application on the mobile device.  As noted above, the wearable is part of the “mobile device”. )
In claims 6 and 14, Bytnar discloses restricting, by the mobile device, interaction between the selected mobile gaming application and the gaming host application (EGM) when the selected mobile gaming application fails to provide the gaming host application (EGM) an API key and providing the selected mobile gaming application to the gaming host application (EGM) on the mobile device an API key to enable interaction between the selected mobile gaming application and the gaming host application (EGM) (The “host application” has no particular structure as to what this application entails, thus this restricted interaction between these two applications may be any sort of changed interaction, as the interaction between these two applications are not defined within the claims.  As described above, the host application resides on both the EGM as well as the mobile device, and the API described here would be a login by a user.    paragraph 86, figure 15 discloses sending card #, operator address, and player PIN to the gaming server 550 and wagering game machine 560, which allows for player account information and transfers.  This communication starts the game at figure 15 #1524, thus this communication between two applications enables interaction between these devices, such as by allowing for account transfers and starting of a game)
In claims 7 and 15, Bytnar discloses validating by the selected mobile gaming application, exchanged data including the identity information from the gaming host application using a cryptographic signature (paragraph 169.  “The authentication program generates a live authentication code (e.g., digital signature or hash)”)
In claims 8 and 16, Bytnar discloses the game application that is currently being served by the EGM is identified subsequent to automatically transferring the player from the login screen to the account home screen (as described above, the “game application that is currently being served by the EGM” is secondary content as described in paragraph 86.  This occurs at figure 15 “game start” of #1524 which is subsequent to automatically transferring the player from the login screen to the account home screen which occurs at #1516) and wherein the functions associated with the player account of the player that are enabled by the account home screen include at least one of the following: funding a bet associated with the game play, establishing a credit balance to fund the bet associated with the game play (figure 15 #1516, #1518, #1520, paragraph 86), receiving one or more login credentials of the user, and providing player loyalty account information (figure 15 #1510, 1512, paragraph 43, “a loyalty program account”)
In claim 10, Bytnar discloses the query is received via a wireless communication established with a Slot Machine Interface Board (paragraph 166 and figure 13 discloses the architecture of the wagering gaming machine, which includes the CPU, main memory, etc., which constitutes a slot machine interface board, as it is an interface board within a slot machine.  Paragraph 86 further describes a player user interface)
Claims 4, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bytnar in view of Anderson in view of Zinder (US 20080318670).
In claim 18, Bytnar discloses determining the selected mobile gaming application for a current game being provided by the EGM (Examiner notes that “a current game” may be any game under the broadest reasonable interpretation, including the game which is played by “the selected mobile gaming application”.  The term “for” is interpreted as simply defining some sort of relationship, with no description as to how the “current game” and “mobile gaming application” are related.  Paragraph 34 discloses the wearable presenting game play and game content, such as an extra reel, bonus reel, etc.), automatically switching, by the mobile device, operation of a gaming host application to the selected mobile gaming application (Examiner notes that “a gaming host application” has no structure as to what the application entails, nor does “a selected indicator”.  However, paragraphs 17-18 of the instant application describes a “gaming host application” to be an application which performs management or account functions within the gaming host application.  Thus, this step would require login information to a particular EGM which would then launch the mobile gaming application.  This is taught by figure 15.  It is noted by examiner that the “host application” is the login application, which resides on both the mobile device as well as the EGM.  See instant application figure 4.), switching operation on the mobile device, between the selected mobile gaming application and a gaming host application according to a selected indicator (This switching operation has no structure to define what is occurring, however this is described in the flowchart of figure 5 of the instant application, as per paragraph 10 of the instant application.  This step essentially is performing login function, and in response to performing this login function, switching to an application of the game.  This is taught by Bytnar figure 15, as in response to the login process, the game is started.  This would cause, for example the wearable to present an extra game element such as an extra reel, see Bytnar paragraph 34), and automatically switching by one of the EGM and the mobile device, operation of the selected mobile gaming application to an alternative selected mobile gaming application (Paragraph 18 of the instant application discloses the “alternative selected mobile gaming application” to be a game within the selected mobile gaming application. However, the broadest reasonable interpretation of this limitation may be any sort of secondary application related to a game, as no structure is provided with respect to what this application entails.  Bytnar Paragraph 86 describes “communicate with a secondary content controller configured to provide secondary gaming content independent of primary gaming content”.  Paragraph 84 discloses “automatically connect to a secondary gaming system”.  Thus, the alternative gaming content to be taught by the “secondary gaming content” of the prior art.)  
In claims 4, 12, and 18 Bytnar in view of Anderson discloses the claimed invention except installing, in response to the account login session, the selected mobile gaming application on the mobile device to facilitate the game play on the EGM, wherein the selected mobile gaming application is provided to the mobile device by the EGM through respective communication interfaces of the mobile device and the EGM to complete the install on the mobile device, wherein the selected mobile gaming application is installed on the mobile device in response to determining that the mobile device does not have the selected mobile gaming application installed thereon after creating the account login session however Zinder discloses downloading and installing a game after logging in (paragraph 89) wherein the selected mobile gaming application is installed on the mobile device in response to determining that the mobile device does not have the selected mobile gaming application installed thereon after creating the account login session (paragraph 44, “once the software program corresponding to the client process for the particular casino has been downloaded and installed, the casino game can be played without having to download any other portion of the game).  In claim 18, Zinder further discloses a slot machine interface board (see paragraph 34, figure 4) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bytnar in view of Anderson with Zinder in order to allow for downloading and installation of games which are not already present on the mobile device, so as to allow for a greater selection to the user.
In claim 19, Bytnar discloses transmitting from the gaming host application to the selected mobile gaming application on the mobile device, identity information of a user associated with the account login information. (Paragraph 78 “the casino system can assign each wearable a unique identifier for use in the casino.  In some embodiments, the unique identifier can be tied to a player account for the particular casino”.  The “unique identifier” is “identity information of a user”, this is transmitted from the casino system which would host the gaming host application to the selected mobile gaming application on the mobile device.  As noted above, the wearable is part of the “mobile device”. )
In claim 20 Bytnar discloses restricting, by the mobile device, interaction between the selected mobile gaming application and the gaming host application when the selected mobile gaming application fails to provide the gaming host application an API key and providing the selected mobile gaming application to the gaming host application on the mobile device an API key to enable interaction between the selected mobile gaming application and the gaming host application (The “host application” has no particular structure as to what this application entails, thus this restricted interaction between these two applications may be any sort of changed interaction, as the interaction between these two applications are not defined within the claims.  As described above, the host application resides on both the EGM as well as the mobile device, and the API described here would be a login by a user.    paragraph 86, figure 15 discloses sending card #, operator address, and player PIN to the gaming server 550 and wagering game machine 560, which allows for player account information and transfers.  This communication starts the game at figure 15 #1524, thus this communication between two applications enables interaction between these devices, such as by allowing for account transfers and starting of a game)
Response to Arguments
Applicants amendments overcome the 102 rejection of Bytnar, however a new 103 rejection is made in view of Anderson as set forth above.
Applicant argues that Zinder fails to disclose the limitations of claims 4, 12, and 18, as Zinder does not disclose or suggest providing a selected mobile gaming application to the mobile device by the EGM, however paragraph 33 of Zinder states that the gaming device 102 may be a mobile telecommunication device, and the gaming server is a server for gaming, and is thus an “electronic gaming machine”.  Further, the primary and secondary references of Bytnar and Anderson already teach a mobile device in communication with an EGM with the particulars as described in the claim, with Zinder being relied upon to teach downloading of a client interface program.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715